DISSENTING OPINION.
WOODSON, J.
I dissent from the conclusions reached in the first paragraph of the majority opinion for the following reason:
It is elementary and conceded in the majority opinion in this cause that a court of chancery has the power to appoint a referee to hear the evidence and make a finding of the facts and report the same to the court.
In this State our circuit courts are the courts of chancery, and were it not for section 34 of article 6 of the Constitution. of 1875, which deprives the circuit *99courts of jurisdiction over probate matters and confers that jurisdiction upon tbe probate courts of tbe respective counties, the former would still have jurisdiction thereof by virtue of being courts of general jurisdiction.
.That section gave to the probate courts just such jurisdiction and powers that it took from the circuit courts, no more, no less. It not only deprived the circuit court of jurisdiction over probate matters but also all powers and authority incident thereto, which included the power and authority to appoint a referee and conferred that same jurisdiction with its incidents upon the probate courts. If not, I would like for my brethren to point a finger to the section of the Constitution which reserves that power in the circuit courts and withholds it from the probate courts.
Under the constitutional provision cited this court has many times held that the jurisdiction of probate courts is original and- exclusive over all matters pertaining to executors and administrators and all matters purely probate; and that while acting within their jurisdiction their power and authority is just as full and complete and their judgments are entitled to the same weight and exempt from collateral attack in the same degree as are those of any court of general jurisdiction. [Henry v. McKerlie, 78 Mo. 416, l. c. 429, 430; Johnson v. Beazley, 65 Mo. 250; State v. Daniels, 66 Mo. l. c. 205; McKenzie v. Donnell, 151 Mo. l. c. 450.] There are more than a hundred cases to the same effect decided by this court, which it would be useless to cite.
If said section 34 of the Constitution deprived the circuit courts of all jurisdiction over probate matters and conferred it upon the probate court, then I cannot see by what process of reasoning it can be logically maintained that such grant of power did not also carry with it all the incidental powers the circuit court possessed in the same class of cases.
*100I, therefore, dissent from the first paragraph and express no opinion as to the remaining one.